Case 1:20-cv-00775-CFC Document 9-1 Filed 06/16/20 Page 1 of 2 PageID #: 653




                IN THE UNITED SATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

MANHATTAN TELECOMMUNICATIONS
CORP., D/B/A METROPOLITAN
TELECOMMUNICATIONS, A/K/A
METTEL,

            Plaintiff,                           C.A. No. 20-775-CFC

      v.

GRANITE TELECOMMUNICATIONS, LLC,

            Defendant.


                            [PROPOSED] ORDER

      WHEREAS, Plaintiff Manhattan Telecommunications Corp., D/B/A

Metropolitan Telecommunications, A/K/A Mettel (“MetTel”), has filed a motion

for the continued confidential treatment of Exhibit B to the Notice of Removal,

filed by Defendant Granite Telecommunications, LLC (“Granite”).

      IT IS HEREBY ORDERED:

      1.    The motion is GRANTED;

      2.    Exhibit B shall remain under seal; and

      3.    within seven (7) days, Granite shall file a public version of Exhibit B

            in compliance with D. Del. LR 5.1.3 and CM/ECF procedures
Case 1:20-cv-00775-CFC Document 9-1 Filed 06/16/20 Page 2 of 2 PageID #: 654




This ______________ day of ______________, 2020.



                                            ____________________________
                                             The Honorable Colm F. Connolly




                                     2
